Case 18-24170-AJC Doc 65-3 Filed 03/20/19 Page 1of2

IN THE CIRCUIT COURT OF THE 11" JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

FABIOLA RENZA de VAALENZUELA,
ZORAIDA M. YANEZ, IRAK MANUAL
FERRIEIA MARINO. ISRAEL FERRIEIA,
And GELA KOVALSKY,

vs Plaintiffs, Case No.: 2018-007415-CA-01

ASTOR EB-5, LLC., DAVID J. HART, and
FREDERIC 8S. RICHARDSON,

Defendants.

 

 

ORDER ADOPTING ARBITRATOR’S March 14, 2019 RULING
THIS CAUSE, having come before the Court in chambers, and the Court, having

considered and reviewed Judge Stanford Blake’s March 14, 2019 Arbitration Order on approving
and ratifying the settlement agreement, the Court finds as follows:

1. The Court hereby confirms and adopts the March 14, 2019 Arbitration Order
entered by Judge Stanford Blake.

2. The terms of the Settlement Agreement, dated on or about March 8, 2019, are hereby
approved, adopted and ratified as an Order of this Court, and the parties are hereby directed to
comply therewith.

3. This Court reserves jurisdiction over the parties and this matter for the purpose of
enforcing said Settlement Agreement,

DONE AND ORDERED in Chambers at Mfami-Pade County, Florida, on 03/18/19.

 

Copies furnished to:

ricky@coronapa.com;

Manny@TarichLaw.com
Case 18-24170-AJC Doc 65-3 Filed 03/20/19 Page 2 of 2

CIRCUIT COURT JUDGE

 

No Further Judicial Action Required on THIS
MOTION
CLERK TO RECLOSE CASE IF POST
JUDGMENT

 

 

 

The parties served with this Order are indicated in the accompanying 11th Circuit email
confirmation which includes all emails provided by the submitter. The movant shall
IMMEDIATELY serve a true and correct copy of this Order, by mail, facsimile, email or
hand-delivery, to all parties/counsel of record for whom service is not indicated by the
accompanying 11th Circuit confirmation, and file proof of service with the Clerk of Court.

Signed original order sent electronically to the Clerk of Courts for filing in the Court file.

Copies furnished to:

ricky@coronapa.com;

Manny@TarichLaw.com
